Citation Nr: 1214209	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.  His military occupational specialty (MOS) was in air transportation.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right ear hearing loss, assigning a noncompensable evaluation effective February 24, 2006, and denied service connection for left ear hearing loss and tinnitus.  In July 2006, the Veteran submitted a notice of disagreement (NOD) with the denials of service connection and subsequently perfected his appeal.  

In an August 2009 decision, the Board denied entitlement to service connection for left ear hearing loss and for tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued an order granting a joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the JMR and Court order.  

In August 2010, the Board remanded the claims of entitlement to service connection for left ear hearing loss and for tinnitus for further evidentiary development, including obtaining a new VA nexus opinion.  In August 2011, the claim for service connection for left ear hearing loss was again remanded.  Entitlement to service connection for tinnitus was granted and that issue is no longer on appeal.  The claim for service connection for left ear hearing loss has now been returned to the Board for additional appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from left ear hearing loss that is the result of a disease or injury in service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active military service and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.85 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO in April 2006 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2006 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  Numerous VA audiological examinations have been requested to assist in a determination in this claim.  As a result, examinations in 2006 and 2010 were conducted but were ultimately found to be inadequate to answer the question at hand, which is whether the Veteran has a left ear hearing loss of service origin.  It is the Board's conclusion that the most recent examination from December 2011 is adequate as it is predicated on an audiological examination and full reading of the Veteran's file.  Consideration of all of the pertinent evidence of record is indicated, and a complete rationale for the opinion stated is provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran underwent audiological examinations at time of service entrance and discharge.  

Upon entrance examination in January 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
30
LEFT
0
0
0
n/a
15

At the time of discharge from active duty service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
40
LEFT
15
15
5
15
30

Post service VA examinations include audiological testing in June 2006, September 2010, and December 2011.  

In 2006, the Veteran related that he was routinely exposed to aircraft noise during service.  He denied recreational noise exposure, non-noise related interactions attributed to ear surgery, ototoxic medication, head trauma, and family history of hearing loss.  Regarding post service occupational noise exposure, the Veteran worked as a mechanic.  

On VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
80
70
LEFT
5
15
15
45
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

In pertinent part, the diagnosis was of moderate degree sensory hearing loss in the left ear.  The Veteran's report of inservice noise exposure was noted, and the examiner provided an opinion, with rationale, regarding whether the Veteran's left hearing loss was of service origin.  As noted earlier, however, it has been determined that the examiner's rationale was not a correct basis to support his findings as to a relationship between left ear hearing loss and service.  Specifically, the examiner failed to discuss whether the showing of some degree of hearing loss in service, although not rising to the level of disability for rating purposes, linked the Veteran's current hearing loss to his inservice noise exposure.  

At the time of VA examination in 2010, the Veteran stated that during service he was a parachute rigger in a jet squadron.  He denied any combat exposure but was exposed to jet engine noise and bombs with the use of hearing protection.  Prior to entering service, he was a student who worked at a motorcycle shop where he performed janitorial duties for one year.  Following separation from service, he returned to the motorcycle shop where he worked for two more years.  Then he drove a delivery truck and then worked for the police department, again working on motorcycles.  After that, he again worked as a delivery truck driver.  The majority of his time, the last 23 years, had been spent as a mail carrier. Recreationally, he worked and used motorcycles over the years without ear protection.  

On VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
80
70
LEFT
10
15
15
45
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

The examiner provided an opinion regarding the origin of the Veteran's left ear hearing loss.  As pointed out by the Board, however, in the August 2011 remand decision, this examiner, as before, failed to discuss whether the showing of some degree of hearing loss during service, although not rising to the level of disability for rating purposes, linked the Veteran's current hearing loss to his inservice noise exposure.  Moreover, this examiner further stated that the Veteran's hearing acuity at separation was not consistent with exposure to jet engine noise because his right ear hearing loss was worse than the left.  He opined that exposure to aircraft noise would have affected both ears equally, but he failed to address the asymmetry between the right and left ears at 4000Hz at entrance.  

On VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
80
75
LEFT
15
20
20
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 88 percent in the right ear.  

The examiner noted that she reviewed the entire claims file.  She concluded that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma during military service.  For rationale, she noted that the Veteran's hearing in the left ear shifted 15 decibels from his entrance exam to his exit exam.  However, his threshold at 4000Hz at separation did not meet VA standards as disabling.  She added that "[t]est re-test reliability" is considered to be a shift of 5-10 decibels and a shift of 15 decibels is considered borderline.  It was her opinion that a 15 decibel shift at one frequency in the left ear does not meet VA criteria as disabling and was not caused by inservice acoustic trauma.  She further noted that, typically, noise induced hearing loss caused hearing loss to be symmetrical which, in this case, it was not.  She further pointed out that the claimant had a positive history for post service noise exposure which could be contributing to his current audiological configuration along with aging effects.  

Analysis

Initially, it is noted that exposure to noise is conceded based on the Veteran's MOS.  Furthermore, the current evidence clearly establishes that the Veteran currently has hearing loss as defined by VA regulation.  Therefore, the Veteran has met the first two elements required for service connection.  See Hickson, supra.  However, in order for service connection to granted, there must still be evidence of a relationship between the current left ear hearing loss and the noise exposure during service.  The Board finds that this nexus has not been established.  

There are two ways to establish a nexus between service and current disability. These are medical opinions and continuity of symptomatology.  

In this case, the only probative medical opinion of record is the 2011 opinion.  As noted above, VA examiners' opinions in 2006 and 2010 have been ruled inadequate as they were based on faulty rationale.  The 2011 opinion does not provide for a favorable determination.  The examiner reviewed the Veteran's claims folder and interviewed the Veteran regarding his history of noise exposure and the course of his disabilities.  Finally, she provided him an audiological evaluation.  

It was her opinion that it was less likely than not that the Veteran's left ear hearing loss was related to inservice noise exposure as the inservice shift at 4000Hz did not, in her opinion, meet VA criteria as disabling as this was only a borderline change upon test and re-test reliability.  Moreover, he had an extensive post service history of noise exposure.  There are no competent medical opinions to the contrary.  

In spite of the absence of a positive medical opinion, a nexus can still be established with evidence of continuity of symptomatology.  However, neither the medical evidence nor the statements of the Veteran are sufficient to establish this continuity.  

After discharge from service, the first evidence of hearing loss is the June 2006 VA examination, more than 30 years after service separation.  And, as noted above, inservice exams do not show hearing loss as defined by VA regulation, and there is opinion that such is unrelated to service.  The Board notes that the fact that the record does not reflect the Veteran making complaints regarding, or seeking treatment for, hearing loss until many years after discharge weighs against the finding of a nexus between that condition and service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must conclude that the medical evidence does not establish continuity of symptomatology.  

Significantly, it is noted that the Veteran is service connected for right ear hearing loss based on an identical theory for which he contends that service connection is warranted for left ear hearing loss.  It is pointed out, however, that the audiometric tests of record during service reflect that the Veteran's right ear showed a more significant increase (worsening) than the left ear.  Moreover, there is opinion of record (in 2006) that was found to be probative of that decision, and even though that opinion has been found not be probative in this case, the reasoning behind the previous Board decision is not at issue.  

The Board recognizes the Veteran's sincere belief that his left ear hearing loss is the result of noise exposure in service, but this is not a situation where a lay person is competent to render an opinion.  He is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay testimony may be competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unlike varicose veins under Barr or a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service or a finding that one disorder is related to another disorder, is not capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative evidence of record, to include the examiner's opinion and the post-service treatment records (indicating that a left ear hearing loss began years after service).  The Board cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2006, over 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that he contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, there is no probative evidence that the Veteran's left ear hearing loss was incurred or aggravated during active service or that it is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for a left ear hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


